THIS IS A RELEASE. YOU SHOULD READ IT CAREFULLY BEFORE YOU SIGN IT.

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into on the date this Agreement is fully executed (the “Agreement Date”) by and
between GUILFORD PHARMACEUTICALS INC. (the “Company”) and Nancy J. Linck
(“Employee”).

WHEREAS, the parties desire to set forth in this Agreement the terms upon which
they have mutually agreed to an orderly termination of Employee’s employment
with the Company;

NOW THEREFORE, in consideration of the foregoing and of other considerations
contained in this Agreement, the parties agree as follows:



  1.   Separation of Employment. Employee acknowledges that Employee’s
employment with the Company will cease upon the close of business on April 20,
2005 (“Effective Date”) and agree that Employee has no right to further
employment by the Company after that date. Further, Employee acknowledges that
Employee’s last day of work is April 15, 2005.



  2.   Severance and Other “Benefits”. In consideration of the covenants and
agreements made by Employee hereunder, the Company will, commencing upon the
eighth day after this Agreement has been executed by Employee (provided that
such execution has not been revoked by Employee prior thereto):



  (a)   Pay Employee a total severance of $264,805, which will be paid following
Company’s regular payroll process, in increments to resemble regular pay checks,
less applicable taxes and withholdings;



  (b)   Employee will continue on medical benefits as an employee through
April 30, 2005 and may enroll in COBRA benefits thereafter. Should Employee
elect COBRA coverage, Company will pay any premiums due, subject to the
provisions of Section 3 below, while Employee is receiving severance.
Information concerning COBRA rights and costs will be provided under separate
cover, following usual Company process;



  (c)   Employee will be eligible to participate in up to 12 months of
outplacement support through Right Management Consultants, provided Employee
initiates participation in the outplacement program within 60 days of the
Effective Date;



  (d)   Employee will be eligible for the reimbursement of expenses relating to
the preparation of 2004 and 2005 taxes, to a maximum of $5,000 for each year.
Submissions for reimbursement for 2004 taxes must be submitted no later than
May 15, 2005 to be eligible for reimbursement. Submissions for reimbursement for
2005 taxes must be submitted no later than May 15, 2006 to be eligible for
reimbursement. Submissions received after the above noted dates will be
considered ineligible for reimbursement;



  (e)   Company will transfer complete and full ownership of the laptop
currently assigned to Employee, as well as all non-proprietary software on that
laptop, to Employee, with no guarantees or warrantees;



  (f)   Employee will receive $17,288.71, less applicable taxes and
withholdings, as payout of 135.8 hours of accrued and unused vacation,
corresponding with the April 29, 2005 paycheck.



  3.   Cessation of Medical Benefits. If Employee gains medical benefits prior
to the exhaustion of the severance payments described in Section 2(a) above,
Employee will notify Company of the impending coverage prior to the commencement
thereof and the COBRA premium payments will terminate immediately prior to the
commencement of Employee’s medical benefit coverage under the new benefit plan.



  4.   Other Benefits. Except as provided in Section 2 of this Agreement, the
Company shall not be obligated to make any other payments, or provide any other
benefits to Employee, following the Effective Date. Without limiting the
generality of the foregoing, all vesting of stock options, eligibility for
matching grants and all other benefits shall terminate on the Effective Date.



  5.   GENERAL RELEASE OF CLAIMS AND PROMISE NOT TO SUE. IN CONSIDERATION OF THE
BENEFIT DESCRIBED IN SECTION 2, EMPLOYEE, ON BEHALF OF EMPLOYEE, EMPLOYEE’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS, HEREBY RELEASES,
ACQUITS AND FOREVER DISCHARGES THE COMPANY AND ANY AND ALL OF ITS CURRENT OR
FORMER SUBSIDIARIES AND OTHER AFFILIATED ENTITIES AND BENEFIT PLANS, AS WELL AS
ITS AND/OR THEIR OFFICERS, DIRECTORS, REPRESENTATIVES, ATTORNEYS, AGENTS,
SERVANTS, EMPLOYEES, STOCKHOLDERS, SUCCESSORS, PREDECESSORS AND AFFILIATES (FOR
PURPOSES OF THIS SECTION 5, ALL INCORPORATED IN THE DEFINITION OF THE “COMPANY”)
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, COSTS,
EXPENSES, ATTORNEY’S FEES, DAMAGES, INDEMNITIES AND OBLIGATIONS OF EVERY KIND
AND NATURE, IN LAW, IN EQUITY OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, DISCLOSED AND UNDISCLOSED, ARISING OUT OF OR IN ANY WAY RELATED TO
AGREEMENTS, ACTS OR CONDUCT AT ANY TIME AS OF OR PRIOR TO THE EFFECTIVE DATE,
INCLUDING, BUT NOT LIMITED TO: ALL SUCH CLAIMS OR DEMANDS ARISING FROM
EMPLOYEE’S EMPLOYMENT OR THE TERMINATION OF EMPLOYEE’S EMPLOYMENT; ALL SUCH
CLAIMS AND DEMANDS RELATED TO SALARY, BONUSES, COMMISSIONS, STOCK, STOCK
OPTIONS, (EXCEPT THAT EMPLOYEE SHALL HAVE THE RIGHT TO EXERCISE ANY VESTED AND
UNEXERCISED STOCK OPTIONS PREVIOUSLY GRANTED TO EMPLOYEE IN ACCORDANCE WITH ANY
AGREEMENT(S) APPLICABLE THERETO), AND STOCK OPTION PLAN(S), FRINGE BENEFITS,
SEVERANCE PAY, EXPENSE REIMBURSEMENTS, OR ANY FORM OF COMPENSATION; CLAIMS
PURSUANT TO ANY FEDERAL, STATE OR LOCAL LAW OR CAUSE OF ACTION INCLUDING, BUT
NOT LIMITED TO, THE FEDERAL CIVIL RIGHTS ACT OF 1964, AS AMENDED, THE AMERICANS
WITH DISABILITIES ACT, THE MARYLAND FAIR EMPLOYMENT PRACTICES ACT, AS AMENDED,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR ANY LAW OR LEGAL
PRINCIPLE OF SIMILAR EFFECT IN ANY OTHER RELEVANT JURISDICTION; CONTRACT CLAIMS;
TORT CLAIMS; OR CLAIMS OF WRONGFUL DISCHARGE, DISCRIMINATION, FRAUD, DEFAMATION,
AND EMOTIONAL DISTRESS BEFORE ANY STATE OR FEDERAL COURT OR AGENCY, CIVIL RIGHTS
COMMISSION, OR OTHER FORUM, EXCEPTING ONLY THOSE CLAIMS, IF ANY, WHICH EMPLOYEE
IS PROHIBITED BY LAW FROM WAIVING. EMPLOYEE FURTHER AGREES NOT TO SUE OR
OTHERWISE INSTITUTE OR CAUSE TO BE INSTITUTED OR IN ANY WAY VOLUNTARILY
PARTICIPATE IN THE PROSECUTION OF ANY COMPLAINTS OR CHARGES AGAINST ANY PERSONS
OR ENTITIES RELEASED BY THIS AGREEMENT IN ANY FEDERAL, STATE OR OTHER COURT,
ADMINISTRATIVE AGENCY OR OTHER FORUM CONCERNING ANY CLAIMS RELEASED BY THIS
AGREEMENT. EMPLOYEE WAIVES THE RIGHT TO RECOVER FROM ANY COMPLAINTS, CHARGES, OR
LAWSUITS FILED BY EMPLOYEE, OR BY ANY STATE OR FEDERAL AGENCY ON EMPLOYEE’S
BEHALF, CONCERNING ANY CLAIMS RELEASED BY THIS AGREEMENT.



  6.   Return of Company Property. Employee will immediately return any of the
Company’s property in Employee’s possession or control (including, but not
limited to, any Company keys, identification cards, credit cards, business
cards, rolodex, documents, records, and computer hardware, software or tapes or
diskettes) to a designated representative of the Company.



  7.   Certain Covenants. Employee covenants and agrees that for a two (2) year
period following the Agreement Date hereof: (i) Employee will refrain from
making any defamatory, derogatory or other unfavorable statements regarding the
Company or its business, officers, directors, employees and agents; and
(ii) Employee will refrain from exhorting or soliciting Company employees to
leave the Company or to accept employment or other engagement with any entity
other than the Company, harassing Company personnel or parties with whom the
Company has business dealings, or otherwise interfering with the smooth and
normal conduct in the ordinary course of the Company’s business.



  8.   Confidentiality. Except for Employee’s own attorney, tax advisor and
immediate family, Employee agrees that the existence of, and the terms of this
Agreement, shall be confidential, and that Employee, Employee’s attorney, tax
advisor and immediate family will not disclose any information concerning the
existence of, or the terms of, this Agreement to anyone, including but not
limited to past, present or future employees of the Company. Employee
acknowledges that Employee remains bound by the provisions of a Patent and
Confidentiality Agreement as previously signed by Employee.



  9.   Severability. Each provision of this Agreement shall be considered
severable. If any provision contained herein is held to be void, illegal or
unenforceable, such illegality or unenforceability shall not affect any of the
other provisions herein, and the remaining provisions of this Agreement will
continue to be given full force and effect. It is the intention of the Parties
that, if any court construes any provision to be unenforceable or unreasonable
because of the duration of such provision or the area or matter, if capable of
being made enforceable by the court’s reduction of such provision, this
Agreement shall be reduced and enforceable in its modified form.



  10.   Continuation. Provisions of this agreement shall inure to the benefit of
the parties, their successors and assigns, and shall be binding on the parties
and their heirs, executors, administrators, successors and assigns.



  11.   References. Employee agrees that Employee will direct all requests for
references from the Company to the Human Resources Department at 6611 Tributary
Street, Baltimore, MD 21224. The Company will respond to all requests for
references by providing information limited to salary, position, and dates of
employment. Nothing in this provision will preclude the Company from truthfully
answering requests from government agencies or subpoenas as required by law.



  12.   No Admission. Employee understands and agrees that nothing contained in
this Agreement is to be considered an admission by the Company of any wrongdoing
under any federal, state or local statute, regulation, public policy, tort law,
contract law, or common law.



  13.   Consideration of Agreement and Waiver of 21-Day Period. Employee
acknowledges that Employee has read and understands this Agreement and is
executing it knowingly, voluntarily and without coercion, that Employee has been
advised to consult with an attorney prior to executing this Agreement, and that
Employee has been given a period of twenty-one (21 days within which to consider
and execute this Agreement, unless Employee voluntarily chooses to execute this
Agreement before the end of the 21-day period. Once executed, Employee
understands that Employee has seven (7) days following the execution of this
Agreement to revoke it, and that this Agreement is not effective or enforceable
until after this seven (7) day period. Among other things, this means that the
Benefits contemplated in Section 2 above will not be payable until this
Agreement becomes effective and enforceable. Employee understands that a portion
of the consideration offered by the Company in this Agreement relates
specifically to Employee’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended. Employee further understands that once this
Agreement becomes effective, it cannot be altered, revoked or rescinded without
the express written consent of the Company.



  14.   In Event of Breach or Dispute. Any claim or dispute between Employee and
the Company (collectively, the “Parties”) arising out of or relating to this
Agreement, Employee’s employment with the Company or the termination of such
employment shall, at Employee’s or Company’s election, be resolved by binding
confidential arbitration, to be held in Baltimore, Maryland, before a
three-person arbitration panel in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.



  15.   Modifications. This Agreement may not be modified in any way except in a
written agreement signed by both Employee and an authorized representative of
the Company.



  16.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland without giving effect to its
conflict of law provisions. The Parties agree to submit to the exclusive
jurisdiction of the state and federal courts situated in Baltimore, Maryland for
all disputes arising under or relating to this Agreement.



  17.   Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Employee relating to Employee’s separation
from the Company. Employee acknowledges and agrees that in executing this
Agreement, Employee has not relied on any promises or representations other than
those set forth in the Agreement.



  18.   Expiration of Offer. The offer to Employee created by this Agreement
shall expire and automatically become null and void and of no effect if Employee
has not executed and delivered this Agreement by 5:00 p.m. E.D.T., May 5, 2005.

     
GUILFORD PHARMACEUTICALS, INC.
  NANCY J. LINCK (EMPLOYEE)
 
   
By/s/ John C. Buergenthal
  /s/ Nancy J. Linck
 
   
John C. Buergenthal, SPHR
Sr. Director, Human Resources
  Signature


 
   
April 14, 2005
  April 14, 2005
 
   
Date
  Date



